Citation Nr: 0834002	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to a service-connected right nephrectomy (kidney 
removal).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active duty for training from September 1982 
to March 1983.  He had active service from September 2002 to 
July 2003; he apparently remained in reserve component 
service between his active duty for training and his active 
duty.  Some records, including the veteran's October 2005 VA 
examination, indicate that the veteran was still in the 
National Guard as recently as October 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an initial January 2005 rating 
decision of the Department of Veterans Affairs Regional 
Office (RO) in Nashville, Tennessee, denying the veteran's 
claim of service connection for depression.  

This claim was previously before the Board in May 2008.  At 
that time, the Board remanded the veteran's claim of service 
connection for depression for further development in the form 
of an additional VA examination.  This examination was 
conducted in June 2008, and as such, appellate review may now 
proceed.  

The veteran was scheduled for a hearing before the Board at 
the RO in Nashville, Tennessee in July 2006, but failed to 
appear.  The veteran did not submit a motion for a new 
hearing to the RO, or request that the hearing be 
rescheduled.  His request for a Board hearing is considered 
withdrawn.  


FINDING OF FACT

The competent medical evidence of record establishes that the 
veteran does not have a current diagnosis of depression, to 
include as secondary to the veteran's service-connected right 
nephrectomy.  





CONCLUSION OF LAW

The criteria for service connection for depression, to 
include as secondary to the veteran's service-connected right 
nephrectomy, have not been met.  38 U.S.C.A. § 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310, 3.159 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in October 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim, on how to substantiate a 
claim of secondary service connection,  and of his and VA's 
respective duties for obtaining evidence.  

Even though the veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in a June 2006 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman, 19 Vet. App. 
473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in October 2005 and June 2008, and VA has 
obtained these records as well as the records of the 
veteran's outpatient treatment with VA.  Significantly, 
neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2007); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The veteran contends that he is entitled to service 
connection for depression as secondary to his service-
connected nephrectomy of November 2003.  However, the 
evidence of record does not support the veteran's claim.  
Specifically, the evidence of record does not indicate that 
the veteran has a current diagnosis of depression.  As such, 
service connection is not warranted.  

In July 2004, the veteran was seen by VA for a follow up for 
his prior kidney cancer.  According to the VA physician, the 
veteran reported being depressed since losing his job.  As a 
result, the physician assessed the veteran to have 
depression, secondary to economic problems.  The outpatient 
treatment note indicates that a depression follow up was to 
be scheduled, but there is no evidence of record that the 
follow up ever took place.  Based on this evidence, a 
diagnosis of depression was assigned at the conclusion of the 
veteran's July 2004 genitourinary examination.  

The veteran was afforded VA mental examination in October 
2005.  However, the VA examiner indicated that because of the 
veteran's presentation and limited ability to provide 
adequate information at the time of examination, a definitive 
diagnosis was not possible.  The examiner did note that at 
best, it could be said that the veteran was experiencing some 
depressive mood due to life situations, but the veteran's 
nephrectomy should not be included in those situations since 
the veteran did not provide a clear clinical connection 
between his depression and his nephrectomy.  

Finally, the veteran was afforded VA mental examination in 
June 2008.  During this examination, the veteran reported 
that since his nephrectomy of November 2003, he did not feel 
100 percent, having "lost a piece of his body."  However, 
the veteran also reported having a good appetite, sleeping 
well, maintaining an interest in activities, having 
relationships with friends and family, and feeling hopeful 
about the future.  Based on this, the examiner concluded that 
the veteran did not endorse any symptoms consistent with 
clinical depression.  The examiner also stated that there was 
no evidence of the veteran suffering from psychosis or any 
other mental disorder.  

Based on the above medical evidence, the Board finds that the 
veteran does not have a current diagnosis of depression.  The 
Board recognizes the July 2004 diagnosis of depression.  
However, the Board does not find this opinion persuasive when 
compared with the contradictory medical evidence of record.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 
S. Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).

In this case, while a diagnosis of depression was noted in 
the July 2004 genitourinary examination, this diagnosis was 
not assigned by a psychiatrist.  The veteran was afforded two 
mental examinations, however, which were conducted by 
psychiatrists.  According to the first mental examination of 
October 2005, the psychiatrist determined there was 
insufficient information provided by the veteran to assign a 
diagnosis of depression.  In the second mental examination of 
June 2008, the psychiatrist specifically determined that the 
veteran suffered from no mental disorder, to include 
depression.  Therefore, the Board finds the psychiatrists' 
refusal to assign a diagnosis of depression more persuasive 
than the diagnosis of depression assigned as part of a 
genitourinary examination.  

As previously discussed, there must be a current diagnosis of 
a disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of depression, the Board must deny the veteran's 
claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  The 
Board recognizes that the veteran believes that he is 
suffering from depression.  However, as a lay person with no 
medical training, the veteran is not competent to diagnose 
himself with a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (holding that a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability).  As such, the 
Board must conclude that the veteran does not have 
depression.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for depression, to include as secondary 
to a right nephrectomy, must be denied.  


ORDER

Entitlement to service connection for depression, to include 
as secondary to a service-connected right nephrectomy, is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


